Citation Nr: 1340542	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-46 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a right foot fracture.

5.  Entitlement to a compensable rating for residuals of a right index finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from February 1978 to February 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a right index finger fracture, rated 0 percent, effective September 25, 2007, and denied service connection for erectile dysfunction, tinnitus, bilateral hearing loss, and residuals of a right foot fracture.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

The matters of service connection for bilateral hearing loss and for the residuals of a right foot fracture and entitlement to a compensable rating for residuals of a right index finger fracture are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a Board decision in the matter of service connection for erectile dysfunction, the Veteran requested a withdrawal of his appeal in the matter.

2.  It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claim of service connection for erectile dysfunction; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the Veteran's expression of intent to withdraw his appeal in the matter of service connection for erectile dysfunction, and inasmuch as this decision grants the appellant's claim for service connection for tinnitus, discussion of the impact of the VCAA on these matters is not necessary.  

Withdrawal - Erectile Dysfunction

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated October 19, 2011, the Veteran requested "withdrawal of the issue of service connection for erectile dysfunction."  As the Veteran has requested withdrawal of his appeal seeking service connection for erectile dysfunction, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeal in this matter.

Service Connection - Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) reflect that his military occupational specialty in service was aircraft electrical systems specialist.  His STRs, to include a September 1984 post-service periodic examination, are silent for complaints, findings, treatment, or diagnosis related to tinnitus.

On September 2010 VA audiology examination, the Veteran reported light ringing and buzzing in the left ear more than the right ear.  He stated that the ringing is intermittent, occurs 2-3 times per day and lasts 2-10 minutes.  He reported noticing the tinnitus for about 3-4 years.  The Veteran indicated that he served as an aircraft electrician in the service and was exposed to noise from jet engines and from hydraulic pumps.  The examiner opined that the Veteran's tinnitus is less likely as not related to his military noise exposure.  She noted that the Veteran did not have any hearing loss in his active duty service and still has normal hearing bilaterally, and that he did not report noticing tinnitus until about 3-4 years ago.

In October 2011, the Veteran testified that he worked extensively on the flight line where he was exposed to continuous, hazardous noise, and that he has experienced ringing in his ears since.  He stated that while ear plugs were worn most of the time, there were various emergency situations when there wasn't time to use protective headsets or ear plugs.  He explained that the ringing in his ears was more evident recently.

In October and November 2011, the Veteran submitted six lay statements, including from family members and friends, and fellow service members.  The fellow service members corroborated that the Veteran served in an environment where there was exposure to hazardous levels of noise, and recalled that during service the Veteran complained of ringing in his ears and has complained of such since service.  The Veteran's family and friends (including his wife of 18 years) also submitted statements to the effect he had reported complaints of ringing in the ears.


Given the Veteran's duties in aviation in service, it is reasonably shown, and not in dispute, that the Veteran was exposed to noise trauma in service.  As tinnitus is a disability capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374) (2002)), and its presence has been reported by the Veteran and acknowledged by a VA medical care-provider, it is also shown that he has tinnitus.

What remains necessary to establish service connection for tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.  Notably, one method of establishing nexus (and service connection) is by showing inception of the disability for which service connection is sought during service.  See 38 C.F.R. § 3.303(a).  The Veteran alleges his tinnitus began in service and has persisted since.  His STRs do not note tinnitus, and the Board must look to the other medical and lay evidence of record pro and con in this matter.  

The fact that tinnitus was not noted in the STRs does not preclude that it may have been present but not reported to medical care providers.  Consequently, the credibility of the Veteran's accounts of onset of tinnitus in service becomes a critical factor in this matter.  Against the Veteran's claim are notations in clinical records (in September 2010 that the tinnitus began 3-4 years prior, and the September 2010 VA examiner's opinion (relying on that notation and the lack of notations in his STRs) that the tinnitus was unrelated to service.  The Veteran later testified that his tinnitus became more evident 3-4 years prior, but stated that he did experience ringing in his ears while in service, which has continued.  That explanation is not implausible.

While the Veteran's accounts of inception of tinnitus in service are self-serving; all subjective accounts are self-serving to some extent, and that, of itself, cannot be determinative.  What the Board finds particularly significant in this case is that in his accounts of inception of tinnitus in service the Veteran does not stand alone.  The Board is not prepared to dismiss as not credible the numerous lay statements (including by former fellow servicemen) the Veteran has submitted in support of his claim (with recollections of his complaints of tinnitus beginning in service); the record provides no clear basis for such a finding.  Therefore, resolving remaining reasonable doubt in the Veteran's favor, as required under 38 C.F.R. § 3.102, the Board finds that the record reasonably shows that the Veteran's current tinnitus had its inception in service.  The requirements for establishing service connection are met.  Service connection for tinnitus is warranted.  


ORDER

The  appeal seeking service connection for erectile dysfunction is dismissed.

Service connection for tinnitus is granted.


REMAND

Additional development is required for proper adjudication of the matters of service connection for bilateral hearing loss and residuals of a right foot fracture, and the matter of the rating for residuals of a right index finger fracture.  

Regarding service connection for bilateral hearing loss and for residuals of a right foot fracture, the Veteran testified that he is receives Social Security Administration (SSA) disability benefits due to his claimed disabilities.  As SSA records pertaining to an award of such benefits are constructively of record, and may contain pertinent information, they must be secured. 

Regarding the right index finger disability, a compensable (10 percent) rating is warranted for such disability if there is ankylosis, unfavorable or favorable, of the index finger.  The August 2008 VA examination report did not show a disability of or approximating such severity.  However, he has since testified that his finger has worsened since he was last examined by VA, and that he experiences swelling in this finger and is sometimes unable to use the finger.  Given the interval since he was last examined and the allegation of worsening, a contemporaneous examination to assess the right index finger disability is necessary.  

Finally, a review of the record found that the most recent VA treatment records in evidence are from May 2008.  Records of any VA treatment the Veteran may have received for hearing loss, and right foot, and right index finger disabilities since are constructively of record, may contain  pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA for the record a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for their unavailability must be noted in the record.

2.  The RO should secure for the record copies of the complete updated (since May 2008) clinical records of any VA treatment the Veteran has received for his hearing, right foot, and right index finger.

3.  The RO should arrange for any further development suggested by any records found on remand (e.g., a VA examination to secure a nexus opinion, if indicated).

4.  After the above development is completed, the RO should arrange for the Veteran to be examined by an appropriate physician  to determine the current severity of his service-connected right index finger disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  Specifically, the examiner should indicate whether impairment associated with the right index finger disability such disability has progressed to a level of (or approximating) ankylosis, and if so, its severity.  Impairment due to factors such as use and pain should be noted. 

5.  The RO should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


